PER CURIAM.
Affirmed. See State v. Sinclair, 995 So.2d 621 (Fla. 3d DCA 2008) (holding defendant was not entitled to seek relief *82unless he “could establish the plea in the case under attack is the' only basis for deportation”) (quoting Forrest v. State, 988 So.2d 38, 40 (Fla. 4th DOA 2008) (emphasis in original)). See also Cano v. State, 112 So.3d 646 (Fla. 4th DCA2013) (holding that a defendant seeking to vacate his plea pursuant to Padilla v. Kentucky, 559 U.S. 356, 130 S.Ct. 1473, 176 L.Ed.2d 284 (2010), must establish that he was present in the country lawfully at the time of the plea and that the plea at issue is the sole basis for the defendant’s deportation).